DETAILED ACTION
The following Office action concerns Patent Application Number 16/618,482.  Claims 1-15 are pending in the application.
Claims 5, 6, 9, 10, 12-15 are withdrawn from consideration as being drawn to non-elected inventions or species.
The applicant’s IDS has been considered.  Where a translation of a foreign patent document is indicated on the IDS and no translation appears in the record, the entry has been lined through as not being considered.  An English abstract is not a translation of a foreign language document.
Election/Restrictions
A restriction requirement was sent to the Applicant on May 27, 2022.  The Applicant was required to elect among several groups of inventions and species of compound.  The Applicant responded to the restriction requirement on July 26, 2022 and elected Group I, claims 1-8 and 11, with traverse.  The applicant also elected a species of compound having structure II.1.  In traversing the restriction requirement, the Applicant argues that the International Searching Authority (ISA) did not require restriction.  However, the ISA’s determination is not binding upon the examiner.  Furthermore, examination of subject matter in different statutory categories and multiple species, such as those claimed in the instant application, requires additional search and consideration for each limitation of the additional claims.  Such additional search and consideration constitutes a serious burden for the examiner. 
Accordingly, claims 5, 6, 9, 10, 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species.
Objections to the Drawings
Figures 1-9 are objected to because they contain foreign language text.  Correction is required.
Objections to the Claims
Claim 3 is objected to because it contains two sentences.  A claim must contain one sentence only.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4, 7, 8 and 11 are rejected under 35 U.S.C. § 112(b) because the term “compounds of structure (I)” in claim 1 lacks antecedent basis.  MPEP § 2173.05(e).
Claims 3, 4, 7, 8 and 11 are rejected under 35 U.S.C. § 112(b) because the symbol “X” in claim 3 is not defined.  
Claims 7, 8 and 11 are rejected under 35 U.S.C. § 112(b) because the claims have improper multiple dependencies.  A multiple dependent claim cannot depend from another multiple dependent claim.  MPEP § 608.01(n).
Claims 7, 8 and 11 are rejected under 35 U.S.C. § 112(b) because the terms “the one layer comprising compounds according to one of the preceding claims” and “the absorber layer” lack antecedent basis.  MPEP § 2173.05(e).
Claims 8 and 11 are rejected under 35 U.S.C. § 112(b) because the term “it is a layer” is indefinite regarding the term “it.”  It is unclear what “it” refers to.
Claims 8 and 11 are rejected under 35 U.S.C. § 112(b) because the term “that is an absorber layer” is indefinite regarding the term “that.”  It is unclear what “that” refers to.
Claims 8 and 11 are rejected under 35 U.S.C. § 112(b) because the term “the compound according to one of claims 1 to 6” lacks antecedent basis.  It is unclear which compound is “the compound.”
Claim 11 is rejected under 35 U.S.C. § 112(b) because the term “template material” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 7, 8 and 11 are rejected under 35 U.S.C. § 103 as being obvious over So et al (US 2012/0216870) in view of Pfeiffer et al (US 2009/0217980).
So et al teaches an organic solar cell comprising two electrodes and a photoactive layer system between the electrodes (par. 15-17).  The photoactive layers contain donor and acceptor compounds (par. 2-3).  The photoactive layer is coated with a layer comprising aromatic amine compounds (par. 5-6).  The aromatic amines include 4,4’-bis[N-(p-toly)-N-phenyl-amino]biphenyl (TPD) (par. 6).  TPD includes an aromatic system having two amino radicals.  TPD satisfies claimed structure (I).
The solar cell further comprises a layer containing compound PTCDA which has the formula:

    PNG
    media_image1.png
    131
    213
    media_image1.png
    Greyscale
(par. 21; Fig. 2).  PTCDA satisfies claimed structure II.1 wherein the R’s are hydrogen, Y2 and Z2 are CO, and Y1 and Z1 are CH.  
So et al does not teach that the photoactive donor and acceptor compounds are based on small molecules.
However, Pfeiffer et al teaches an organic solar cell wherein the donor and acceptor compounds are based on small molecules having the structure A-D-A (abstract).  The compounds absorb light (par. 10).  The compounds provide improved yield and efficiency (par. 10, 22).  A person of ordinary skill in the art would have been motivated to combine the donor and acceptor compounds of Pfeiffer et al with the solar cell of So et al in order to obtain improved yield and efficiency.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 5, 2022